                      Case 20-10343-LSS         Doc 1178      Filed 08/28/20      Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


         In re:                                                 Chapter 11

         BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
         DELAWARE BSA, LLC,
                                                                Jointly Administered
                                Debtors.


                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Melanie E. Walker of Sidley Austin LLP, One South Dearborn, Chicago, Illinois 60603 to represent the Debtors, in
the above-captioned case and any related proceedings.

Dated: August 28, 2020                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                                     /s/ Paige N. Topper
                                                     Paige N. Topper (No. 6470)
                                                     1201 North Market Street
                                                     P.O. Box 1347
                                                     Wilmington, DE 19899-1347
                                                     Telephone: (302) 658-9200

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted,
practicing, and in good standing as a member of the Bar of the State of Illinois. I submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also
certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District Court Fund
effective 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District
Court.

Dated: August 28, 2020                                 /s/ Melanie E. Walker
                                                       Melanie E. Walker
                                                       SIDLEY AUSTIN LLP
                                                       One South Dearborn
                                                       Chicago, IL 60603
                                                       Telephone: (312) 853-7000
                                                       Facsimile: (312) 853-7036
                                                       mewalker@sidley.com

                                         ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
